



EXHIBIT 10.1








INSPERITY, INC.
2012 INCENTIVE PLAN


(As Amended and Restated Effective June 16, 2017)
1.Objectives. This Insperity, Inc. 2012 Incentive Plan (the “Plan”) is intended
as an incentive to retain and attract persons of training, experience and
ability to serve as employees of Insperity, Inc., a Delaware corporation (the
“Company”), and its Subsidiaries and as nonemployee directors of the Company, to
encourage the sense of proprietorship of such persons and to stimulate the
active interest of such persons in the development and financial success of the
Company and its Subsidiaries.
2.Definitions. As used herein, the terms set forth below shall have the
following respective meanings:
“2001 Incentive Plan” means the Insperity, Inc. 2001 Incentive Plan, as amended,
formerly known as the Administaff, Inc. 2001 Incentive Plan.
“Award” means an Employee Award or a Director Award.
“Award Agreement” means an agreement between the Company and a Participant in
such form as is deemed acceptable by the Committee that sets forth the terms,
conditions and limitations applicable to an Award.
“Board” means the Board of Directors of the Company.
“Cash Award” means an Award payable in cash.
“Change in Control” means:
(a)the date of the acquisition by any “person” (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act), excluding the Company or any of its
Subsidiaries, of beneficial ownership (within the meaning of Rule 13d‑3 under
the Exchange Act) of 30% or more of either the then outstanding shares of common
stock of the Company or the then outstanding voting securities entitled to vote
generally in the election of directors; or
(b)the date the individuals who constitute the Board as of March 1, 2017 (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the members of the Board, provided that any person becoming a director
subsequent to March 1, 2017, whose appointment, election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the disinterested, non-management directors shall be, for purposes
of this Plan, considered as though such person were a member of the Incumbent
Board; or
(c)the date of consummation of a merger, consolidation, recapitalization,
reorganization, sale or disposition of all or a substantial portion of the
Company’s assets or the issuance of shares of stock of the Company in connection
with the acquisition of the stock or assets of another entity, provided,
however, that a Change in Control shall not occur under this clause (c) if
consummation of the transaction would result in at least 65% of the total voting
power represented by the voting





--------------------------------------------------------------------------------





securities of the Company (or, if not the Company, the entity that succeeds to
all or substantially all of the Company’s business) outstanding immediately
after such transaction being beneficially owned (within the meaning of Rule
13d‑3 promulgated pursuant to the Exchange Act) by at least 65% of the holders
of outstanding voting securities of the Company immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holders not substantially altered in the transaction.


“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.
“Committee” means the Compensation Committee of the Board or any other committee
as may be designated by the Board.
“Common Stock” means the common stock, par value $0.01 per share, of the Company
or any security into which such Common Stock may be changed by reason of any
transaction or event of the type described in Section 13.
“Company” means Insperity, Inc., a Delaware corporation.
“Director” means a member of the Board, excluding any individual who is also an
employee of the Company or any Subsidiary.
“Director Award” means any Option (other than an ISO), Performance Award,
Phantom Stock Award, Cash Award, Stock Award, Stock Appreciation Right or Other
Stock‑Based Award, whether granted singly, in combination or in tandem, to a
Participant who is a Director pursuant to any applicable terms, conditions and
limitations as the Board may establish in order to fulfill the objectives of the
Plan.
“Employee” means an individual employed by the Company or any Subsidiary. For
purposes of this Plan, an Employee also includes any individual who has been
offered employment by the Company or any Subsidiary, provided that (a) any Award
granted to such prospective employee shall be canceled if such individual fails
to commence such employment, (b) no payment of value may be made in connection
with such Award until such individual has commenced such employment and (c) such
individual may not be granted an ISO prior to the date the individual actually
commences employment.
“Employee Award” means any Option, Performance Award, Phantom Stock Award, Cash
Award, Stock Award, Stock Appreciation Right or Other Stock‑Based Award, whether
granted singly, in combination or in tandem, to a Participant who is an Employee
pursuant to any applicable terms, conditions and limitations as the Committee
may establish in order to fulfill the objectives of the Plan.
“Exercise Price” means the price at which the Option Shares may be purchased or
SARs may be exercised under the terms of the Award Agreement.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.
“Fair Market Value” of a share of Common Stock means, as of a particular date,
(a) if shares of Common Stock are listed on a national securities exchange, the
closing sales price per share of Common Stock on the consolidated transaction
reporting system for the principal national securities exchange on which shares
of Common Stock are listed on that date or, if there shall have been no such
sale so reported on that date, on the last preceding date on which such a sale
was so reported; (b) if the Common Stock is not so listed or quoted, the average
of the closing bid and ask price on that date or, if there are no quotations
available for such date, on the last preceding date on which such quotations
shall be available, as reported by an inter-





--------------------------------------------------------------------------------





dealer quotation system; or (c) if none of the above is applicable, then such
amount as may be determined by the Committee or the Board in such a manner as it
deems in good faith to be the fair market value per share of Common Stock.
“Grant Date” means the date specified in the Award Agreement on which an Award
will become effective.
“ISO” means an incentive stock option within the meaning of Code Section 422.
“Option” means a right to purchase a particular number of shares of Common Stock
at a particular Exercise Price, subject to certain terms and conditions as
provided in this Plan and Award Agreement. An Option may be in the form of an
ISO or a nonqualified stock option within the meaning of Code Section 83.
“Option Shares” means the shares of Common Stock covered by a particular Option.
“Original Plan” means the Insperity, Inc. 2012 Incentive Plan, as originally
approved by the Company’s stockholders on May 16, 2012, and as thereafter
amended prior to the effective date hereof.
“Other Stock‑Based Award” means any stock‑based Award that shall consist of a
right that is not an Option, Performance Award, Phantom Stock Award, Stock Award
or SAR and is (i) denominated or payable in; (ii) valued in whole or in part by
reference to; or (iii) otherwise based on or related to shares of Common Stock
as is deemed by the Committee to be consistent with the terms of the Plan.
“Participant” means an Employee or a Director to whom an Award has been granted
under this Plan.
“Performance Award” means an Award, such as a Performance Unit, that is subject
to the achievement of one or more Performance Objectives established by the
Committee.
“Performance Objectives” means the objectives, if any, established by the
Committee that are to be achieved with respect to an Award granted under this
Plan, which may be described in terms of Company-wide objectives, in terms of
objectives that are related to performance of a division, Subsidiary,
department, business unit, product, service, business solution, geographic
market or function within the Company or a Subsidiary in which the Participant
receiving the Award is employed, or in individual, worksite employee (including
per individual, aggregate or average worksite employee(s)), or other terms, and
which shall relate to the period of time determined by the Committee. The
Performance Objectives intended to qualify under Code Section 162(m) shall be
with respect to one or more of the following (including on a standalone basis,
or in combination with, or in relation to, other Performance Objectives and
which may be subject to adjustments determined at the time the Performance Goals
are established): (a) cash flows; (b) client margin; (c) client retention; (d)
customer margin; (e) earnings before interest and taxes; (f) earnings before
interest, taxes, depreciation and amortization expenses; (g) earnings before
taxes and unusual or nonrecurring items; (h) earnings per share; (i) earnings
per share growth; (j) economic value added; (k) fee revenue; (l) gross mark-up
per worksite employee; (m) gross profit; (n) net earnings; (o) number of paid
worksite employees; (p) operating expenses; (q) operating income; (r) operating
margin; (s) profit margin; (t) return on assets; (u) return on capital employed
in the business; (v) return on equity; (w) return on investment; (x) return on
sales; (y) return on total capital; (z) revenue; (aa) service efficiency; (bb)
stock price performance; (cc) total profit; (dd) total revenue; (ee) total
revenue less bonus payroll and (ff) total stockholder return.
The Committee shall determine, in its sole discretion, at the time of grant of
an Award, which Performance Objectives to use with respect to an Award, the
weighting of such objectives if more than one





--------------------------------------------------------------------------------





is used and whether such objective(s) is (are) to be measured against a
Company-established budget or target, an index or a peer group of companies. A
Performance Objective may include multiple measuring levels, including but not
limited to, threshold, target, stretch and maximum levels of performance with
the size of the Performance Award based on the level attained of performance. A
Performance Objective need not be based on an increase or a positive result and
may include, for example, maintaining the status quo or limiting economic
losses.
“Performance Unit” means a unit equivalent to $100 or such other value as
determined by the Committee.
“Phantom Stock Award” means the right to receive the value of a specified number
of shares of Common Stock.
“Plan” means the Insperity, Inc. 2012 Incentive Plan, as amended and restated
effective June 16, 2017, as may be amended from time to time.
“Restricted Stock” means shares of Common Stock that are restricted or subject
to forfeiture provisions.
“Stock Appreciation Rights” or “SARs” means the right to receive an amount of
Common Stock equal to the appreciation in value of a specified number of shares
of Common Stock over a particular period of time.
“Stock Award” means an Award denominated in or payable in shares of Common
Stock, which may be Restricted Stock.
“Subsidiary” means (a) with respect to any Awards other than ISOs, (i) in the
case of a corporation, any corporation of which the Company directly or
indirectly owns shares representing 50% or more of the combined voting power of
the shares of all classes or series of capital stock of such corporation that
have the right to vote generally on matters submitted to a vote of the
stockholders of such corporation and (ii) in the case of a partnership or other
business entity not organized as a corporation, any such business entity of
which the Company directly or indirectly owns 50% or more of the voting, capital
or profits interests (whether in the form of partnership interests, membership
interests or otherwise) and (b) with respect to Awards of ISOs, any subsidiary
within the meaning of Code Section 424(f).
3.Plan Administration and Designation of Participants. All Employees of the
Company and its Subsidiaries and all Directors of the Company are eligible for
Awards under this Plan. The Board or the Committee shall select the Participants
from time to time by the grant of Employee Awards under this Plan and, subject
to the terms and conditions of this Plan, shall determine all terms and
conditions of the Employee Awards.
This Plan shall be administered by the Committee, which shall have full and
exclusive power to interpret this Plan and to adopt such rules, regulations and
guidelines for carrying out this Plan as it may deem necessary or appropriate.
The Committee may, in its discretion, in whole or in part of an Employee Award,
extend the exercisability, accelerate the vesting or exercisability, eliminate
or make less restrictive any restrictions, waive any restriction or other
provision of the Plan or an Employee Award or otherwise amend or modify an
Employee Award in any manner that is either (a) not adverse to the Participant
to whom such Employee Award was granted or (b) consented to by such Participant.
Notwithstanding anything herein to the contrary, without the prior approval of
the Company’s stockholders, Options and SARs issued under the Plan will not





--------------------------------------------------------------------------------





be repriced, replaced or regranted through cancellation, decrease in the
Exercise Price or exchanged for a cash buyout or settlement, except as provided
by the adjustment provisions of Section 13.
No member of the Board or the Committee shall be liable for anything done or
omitted to be done by him or her, by any member of the Board or the Committee or
by any officer of the Company in connection with the performance of any duties
under this Plan, except for his or her own willful misconduct or as expressly
provided by statute.
The Board shall have the same powers as the Committee with respect to Director
Awards. With respect to Director Awards, references in this Plan to the
“Committee” shall be deemed to mean the Board.
4.Delegation of Authority. The Board or Committee may delegate to a committee of
one or more members of the Board the duties of the Committee under this Plan
with respect to Employee Awards pursuant to such conditions or limitations as
each may establish, except that neither may delegate to any person the authority
to grant Awards to, or take other action with respect to, Participants who are
subject to Section 16 of the Exchange Act.
5.Award Agreement. Each Award granted hereunder shall be described in an Award
Agreement, which shall be subject to the terms and conditions of this Plan and
shall be accepted in such manner as is deemed acceptable by the Committee by the
Participant and by the appropriate officer for and on behalf of the Company.
6.Shares of Common Stock Reserved for this Plan.
(a)Subject to adjustment as provided in Section 13 hereof, a total of 2,200,000
shares of Common Stock (which includes 1,200,000 shares that were previously
approved by the Company’s stockholders for awards under the Original Plan), plus
(i) 561,805 shares which had been reserved but not issued pursuant to any awards
granted under the Company’s stockholder approved 2001 Incentive Plan as of the
effective date of the Original Plan and (ii) any shares subject to outstanding
Awards under the 2001 Incentive Plan that are forfeited, terminated, expire
unexercised, settled in cash, exchanged for Awards that do not involve Common
Stock, used to pay the exercise price or used in satisfaction of the tax
withholding obligation, shall be reserved for issuance upon the exercise or
payment of Awards granted pursuant to this Plan. Such shares may be shares of
original issuance or treasury shares or a combination of the foregoing.
(b)The Committee and the appropriate officers of the Company shall from time to
time take whatever actions are necessary to execute, acknowledge, file and
deliver any documents required to be filed with or delivered to any governmental
authority or any stock exchange or transaction reporting system on which shares
of Common Stock are listed or quoted in order to make shares of Common Stock
available for issuance pursuant to this Plan.
(c)Awards that are forfeited, terminated, expire unexercised in such a manner
that all or some of the shares of Common Stock subject thereto are not issued to
a Participant, are settled in cash or are exchanged for Awards that do not
involve Common Stock, shall again immediately become available for the granting
of Awards under this Plan. If the exercise price paid or the tax withholding
obligation resulting from the settlement of any such option or other Award is
satisfied by withholding shares of Common Stock, only the number of shares of
Common Stock issued net of the shares of Common Stock withheld shall be deemed
delivered for purposes of determining usage of shares





--------------------------------------------------------------------------------





against the maximum number of shares of Common Stock available for delivery
under the Plan or any sublimit set forth above.
(d)The Committee may from time to time adopt and observe such rules and
procedures concerning the counting of shares against the Plan maximum or any
sublimit as it may deem appropriate, including rules more restrictive than those
set forth above to the extent necessary to satisfy the requirements of any
national stock exchange on which the Common Stock is listed or any applicable
regulatory requirement.
7.Employee Awards.
(a)Options. An Employee Award may be in the form of an Option. The Exercise
Price of an Option granted under this Plan shall not be less than 100% of the
Fair Market Value of the Common Stock at the time of the grant.
(i)Incentive Stock Options. Options granted to Employees hereunder may be ISOs.
An ISO shall consist of a right to purchase a specified number of shares of
Common Stock at a price specified by the Committee in the Award Agreement or
otherwise, which shall not be less than the Fair Market Value of the Common
Stock on the Grant Date. Any ISO granted shall expire not later than ten (10)
years after the Grant Date, with the expiration date to be specified by the
Committee in the Award Agreement. Any ISO granted must, in addition to being
subject to applicable terms, conditions and limitations established by the
Committee, comply with Code Section 422. All other terms, conditions and
limitations applicable to ISOs shall be determined by the Committee.
(ii)Nonqualified Stock Options. Options granted to Employees may be nonqualified
stock options within the meaning of Code Section 83. A nonqualified stock option
shall consist of a right to purchase a specified number of shares of Common
Stock at a price specified by the Committee in the Award Agreement or otherwise,
which shall not be less than the Fair Market Value of the Common Stock on the
Grant Date. The expiration date of the nonqualified stock option shall be
specified by the Committee in the Award Agreement and shall not be later than
ten (10) years after the Grant Date. All other terms, conditions and limitations
applicable to nonqualified stock options shall be determined by the Committee.
(b)Performance Award. An Employee Award may be in the form of a Performance
Award, such as a Performance Unit. A Performance Award shall be subject to the
achievement of one or more Performance Objectives. All other terms, conditions
and limitations applicable to Performance Awards shall be determined by the
Committee.
(c)Stock Award (including Restricted Stock). An Employee Award may consist of
Common Stock or may be denominated in units of Common Stock. All terms,
conditions and limitations applicable to any Stock Award pursuant to this Plan
shall be determined by the Committee.
(d)Phantom Stock Award. An Employee Award may be in the form of Phantom Stock or
other bookkeeping account tied to the value of shares of Common Stock. All
terms, conditions and limitations applicable to any Phantom Stock Award shall be
determined by the Committee.
(e)Stock Appreciation Right. An Employee Award may be in the form of SARs. All
terms, conditions and limitations applicable to any Employee Awards of SARs
shall be determined by the Committee; provided, however, that the Exercise Price
specified by the Committee in the





--------------------------------------------------------------------------------





Award Agreement or otherwise shall not be less than the Fair Market Value of the
Common Stock at the Grant Date and the SAR shall expire no later than ten (10)
years after the Grant Date.
(f)Cash Award. An Employee Award may be in the form of a Cash Award. All terms,
conditions and limitations applicable to any Cash Award shall be determined by
the Committee.
(g)Other Stock‑Based Awards. An Employee Award may be in the form of any Other
Stock‑Based Award. All terms, conditions and limitations applicable to any Other
Stock‑Based Award shall be determined by the Committee.
(h)Employee Award Limits. The following limitations shall apply to any Award
made hereunder:
(i)Notwithstanding anything herein to the contrary, no Participant may be
granted, during any one calendar year period, Options or SARs covering more than
400,000 shares of Common Stock.
(ii)Notwithstanding anything herein to the contrary, no Participant may receive,
during any one calendar year period, an aggregate payment under Cash Awards or
Performance Awards payable in cash in excess of $5,000,000.
(iii)Notwithstanding anything herein to the contrary, no Participant may be
granted, during any one calendar year period, more than 400,000 shares of Common
Stock pursuant to Stock Awards (excluding Restricted Stock but including Stock
Awards denominated in units of Common Stock), Phantom Stock Awards or Other
Stock-Based Awards.
(iv)Notwithstanding anything herein to the contrary, no Participant may be
issued, during any one calendar year period, Restricted Stock covering more than
400,000 shares of Common Stock.
(i)Minimum Vesting for Certain Types of Employee Awards. Any Option, Phantom
Stock Award, Restricted Stock, Stock Appreciation Right, or Stock Award, granted
to an Employee, which is not a Performance Award, shall be granted with a
minimum vesting period of three (3) years from the Grant Date, provided that:
(i)Vesting of the Employee Award may occur pro-rata over the vesting period, or
in accordance with a vesting schedule that does not provide for vesting to occur
quicker than pro-rata over the vesting period.
(ii)The Committee may provide for earlier vesting for an Employee Award granted
in conjunction with an Employee’s date of hire or upon a termination of
employment by reason of death, disability or Change of Control.
(iii)The three (3) year minimum vesting period shall not apply to an Employee
Award that is granted in lieu of salary or bonus.
8.Directors Awards.
(a)Awards to Directors. The Board has the sole authority to grant Director
Awards from time to time in accordance with this Section 8. Director Awards may
consist of the forms of Award





--------------------------------------------------------------------------------





described in Section 7, other than ISOs, and shall be granted subject to such
terms and conditions as specified in Section 7.
(b)Director Award Limits. No Director may be granted during any one calendar
year Director Awards having a value determined on the Grant Date that, when
added to all cash compensation paid to the Director during the same calendar
year excluding any amounts deferred from a prior calendar year, would exceed
$500,000.
9.Payment of Awards.
(a)General. Payment of Awards may be made in the form of cash or, if permitted,
by the Committee by transfer of Common Stock or combinations thereof and may
include such restrictions as the Committee shall determine, including, in the
case of Common Stock, restrictions on transfer and forfeiture provisions.
(b)Deferral. The Committee may, in its discretion, (i) permit selected
Participants to elect to defer payments of some or all types of Awards in
accordance with procedures established by the Committee or (ii) provide for the
deferral of an Award in an Award Agreement or otherwise.
(c)Dividends and Interest. Dividends or dividend equivalent rights may be
extended to and made part of any Award denominated in Common Stock or units of
Common Stock, subject to such terms, conditions and restrictions as the
Committee may establish. The Committee may also establish rules and procedures
for the crediting of interest on deferred cash payments and dividend equivalents
for deferred payment denominated in Common Stock or units of Common Stock.
(d)Substitution of Awards. At the discretion of the Committee, a Participant who
has been granted an Employee Award may be offered an election to substitute an
Employee Award for another Employee Award or Employee Awards of the same or
different type, subject to the overall limits expressed in this Plan; provided,
however, that except as provided in Section 3, in no event may the Exercise
Price of an outstanding Option or SAR be reduced by modification, substitution
or any method, nor exchanged for a cash buyout or settlement, without the prior
approval of the Company’s stockholders.
(e)No Fractional Shares. The Committee shall not be required to issue any
fractional shares of Common Stock under this Plan. The Committee, in its sole
discretion, may provide for the elimination of fractions for the settlement of
fractions in cash.
10.Option Exercise. The price at which shares of Common Stock may be purchased
under an Option shall be paid in full at the time of exercise in cash or, if
permitted by the Committee, by means of tendering Common Stock or surrendering
all or part of that or any other Award, including Restricted Stock, valued at
Fair Market Value on the date of exercise, or any combination thereof. The
Committee shall determine acceptable methods for tendering Common Stock or
Awards to exercise a stock option as it deems appropriate. The Committee may
provide for procedures to permit the exercise or purchase of Awards by use of
the proceeds to be received from the sale of Common Stock issuable pursuant to
an Award. Unless otherwise provided in the applicable Award Agreement, in the
event shares of Restricted Stock are tendered as consideration for the exercise
of a stock option, a number of the shares issued upon the exercise of the stock
option, equal to the number of shares of Restricted Stock used as consideration
therefor, shall be subject to the same restrictions as the Restricted Stock so
submitted as well as any additional restrictions that may be imposed by the
Committee.





--------------------------------------------------------------------------------





11.Termination of Employment or Service. Upon the termination of employment or
service by a Participant, any unexercised, deferred or unpaid Awards shall be
treated as provided in the specific Award Agreement evidencing the Award. Unless
otherwise specifically provided in the Award Agreement, each Award granted
pursuant to this Plan that is an Option shall immediately terminate to the
extent the Option is not vested (or does not become vested as a result of such
termination of employment or service) on the date the Participant terminates
employment or service with the Company or its Subsidiaries.
12.Assignability. Unless otherwise permitted by the Committee, no Award granted
under this Plan shall be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated by a Participant other than by (a) will or the laws of
descent and distribution or (b) a qualified domestic relations order. During the
lifetime of a Participant, any Award shall be exercisable only by him, or in the
case of a Participant who is mentally incapacitated, the Award shall be
exercisable by his guardian or legal representative. The Committee may prescribe
and include in applicable Award Agreements other restrictions on transfer. Any
attempted assignment or transfer in violation of this Section 12 shall be null
and void. Upon the Participant’s death, the personal representative or other
person entitled to succeed to the rights of the Participant (the “Successor
Participant”) may exercise such rights. A Successor Participant must furnish
proof satisfactory to the Company of his or her right to exercise the Award
under the Participant’s will or under the applicable laws of descent and
distribution.
Subject to approval by the Committee in its sole discretion, other than with
respect to ISOs, all or a portion of the Awards granted to a Participant under
this Plan may be transferable by the Participant, to the extent and only to the
extent specified in such approval, to (a) the spouse, children or grandchildren
(including adopted and stepchildren and grandchildren) of the Participant
(“Immediate Family Members”), (b) a trust or trusts for the exclusive benefit of
such Immediate Family Members and, if applicable, the Participant or (c) a
partnership or partnerships in which such Immediate Family Members and, if
applicable, the Participant are the only partners. Subsequent transfers of
transferred Awards shall be prohibited except by will or the laws of descent and
distribution, unless such transfers are made to the original Participant or a
person to whom the original Participant could have made a transfer in the manner
described herein. No transfer shall be effective unless and until written notice
of such transfer is provided to the Committee, in the form and manner prescribed
by the Committee. Following transfer, any such Awards shall continue to be
subject to the same terms and conditions as were applicable immediately prior to
transfer, and except as otherwise provided herein, the term “Participant” shall
be deemed to refer to the transferee. No transferred Options shall be
exercisable unless arrangements satisfactory to the Company have been made to
satisfy any tax withholding obligations the Company may have with respect to the
Options. The consequences of termination of employment or service shall continue
to be applied with respect to the original Participant, following which the
Awards shall be exercisable by the transferee only to the extent and for the
periods specified in this Plan and the Award Agreement.
13.Adjustments.
(a)The existence of outstanding Awards shall not affect in any manner the right
or power of the Company or its stockholders to make or authorize (i) any or all
adjustments, recapitalization, reorganizations or other changes in the ownership
of the Company or its business, (ii) any merger or consolidation of the Company,
(iii) any issue of bonds, debentures or other obligations, (iv) the dissolution
or liquidation of the Company, (v) any sale or transfer of all or any part of
its assets or business or (vi) any other Company act or proceeding of any kind,
whether or not of a character similar to that of the acts or proceedings
enumerated above.
(b)In the event of any Common Stock distribution or split, recapitalization,
extraordinary distribution, merger, consolidation, combination or exchange of
shares of Common Stock or similar





--------------------------------------------------------------------------------





change or upon the occurrence of any other event that the Committee, in its sole
discretion, deems appropriate, (i) the number of shares of Common Stock reserved
under this Plan and covered by outstanding Awards, (ii) the Exercise Price in
respect of such Awards, (iii) the appropriate value and price determinations for
such Awards, (iv) the per person limitation on Awards of Options and SARs and
(v) the kind of shares covered thereby (including shares of another issuer)
shall be adjusted as appropriate.
(c)In the event of a corporate merger, consolidation, acquisition of property or
stock, separation, reorganization or liquidation, the Committee shall be
authorized (i) to issue or assume Awards, regardless of whether in a transaction
to which Section 424(a) of the Code applies, by means of substitution of new
Awards, as appropriate, for previously issued Awards or to assume previously
issued Awards as part of such adjustment, (ii) to make provision, prior to the
transaction, for the acceleration of the vesting and exercisability of, or lapse
of restrictions with respect to, Awards (to the extent not otherwise provided
under Sections 7 or 8) and the termination of Options or SARs that remain
unexercised at the time of such transaction or (iii) to provide for the
acceleration of the vesting and exercisability of any Awards and the
cancellation thereof (to the extent not otherwise provided under Sections 7
or 8) and to deliver to the Participants cash in an amount that the Board shall
determine in its sole discretion is equal to the fair market value of such
Awards on the date of such event, which in the case of Options or SARs shall be
the excess of the Fair Market Value of Common Stock on such date over the
exercise or strike price of such Award.
(d)The Committee, in its sole discretion and without the consent of the
Participant, may amend (i) any stock-based Award to reflect a change in
accounting rules required by the Financial Accounting Standards Board and (ii)
any Award that is not intended to meet the requirements of Code Section 162(m),
to reflect a significant event that the Committee, in its sole discretion,
believes to be appropriate to reflect the original intent in the grant of the
Award.
14.Tax Withholding. The Company shall have the right to deduct applicable taxes
from any Award payment and withhold, at the time of delivery or vesting of cash
or shares of Common Stock under this Plan, an appropriate amount of cash or
number of shares of Common Stock or a combination thereof for payment of taxes
required by law or to take such other action as may be necessary in the opinion
of the Company to satisfy all obligations for withholding of such taxes. The
Committee may also permit withholding to be satisfied by the transfer to the
Company of shares of Common Stock theretofore owned by the holder of the Award
with respect to which withholding is required. If shares of Common Stock are
used to satisfy tax withholding, such shares shall be valued as provided in the
applicable Award Agreement or as otherwise determined by the Committee.
15.Amendments or Termination. The Board may amend, alter or discontinue this
Plan, except that (a) no amendment or alteration that would impair the rights of
any Participant under any Award that he has been granted shall be made without
his consent and (b) no amendment or alteration shall be effective prior to
approval by the Company’s stockholders to the extent such approval is required
by applicable legal requirements or the requirements of the securities exchange
on which the Company’s Common Stock is listed.
16.Restrictions. No shares of Common Stock or other form of payment shall be
issued with respect to any Award unless the Company shall be satisfied based on
the advice of its counsel that such issuance will be in compliance with
applicable federal and state securities laws and the requirements of any
securities exchange or transaction reporting system upon which the Common Stock
is then listed.





--------------------------------------------------------------------------------





17.Unfunded Plan. Insofar as it provides for Awards of cash, Common Stock or
rights thereto, this Plan shall be unfunded. Although bookkeeping accounts may
be established with respect to Participants who are entitled to cash, Common
Stock or rights thereto under this Plan, any such accounts shall be used merely
as a bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Common Stock or rights
thereto, nor shall this Plan be construed as providing for such segregation, nor
shall the Company, the Board or the Committee be deemed to be a trustee of any
cash, Common Stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Company to any Participant with respect to a
grant of cash, Common Stock or rights thereto under this Plan shall be based
solely upon any contractual obligations that may be created by this Plan and any
Award Agreement, and no such liability or obligation of the Company shall be
deemed to be secured by any pledge or other encumbrance on any property of the
Company. None of the Company, the Board or the Committee shall be required to
give any security or bond for the performance of any obligation that may be
created by this Plan.
18.Parachute Payment Limitation. Notwithstanding any contrary provision of the
Plan, the Committee may provide in the Award Agreement or in any other agreement
with the Participant for a limitation on the acceleration of vesting and
exercisability of unmatured Awards to the extent necessary to avoid or mitigate
the impact of the golden parachute excise tax under Section 4999 of the Code on
the Participant. In the event the Award Agreement or other agreement with the
Participant does not contain any contrary provision regarding the method of
avoiding or mitigating the impact of the golden parachute excise tax under
Section 4999 of the Code on the Participant, then notwithstanding any contrary
provision of this Plan, the aggregate present value of all parachute payments
payable to or for the benefit of a Participant, whether payable pursuant to this
Plan or otherwise, shall be limited to three times the Participant’s base amount
less one dollar. The order of such limitation, to the extent necessary, shall
be: (a) severance payments; (b) cash payments outside of the Plan; and (c)
unvested Performance Awards, in order that this limitation not be exceeded. For
purposes of this Section 18, the terms “parachute payment,” “base amount” and
“present value” shall have the meanings assigned thereto under Section 280G of
the Code. It is the intention of this Section 18 to avoid excise taxes on the
Participant under Section 4999 of the Code or the disallowance of a deduction to
the Company pursuant to Section 280G of the Code.
19.Code Section 409A Compliance. The Board intends that any Awards under the
Plan satisfy the requirements of Section 409A of the Code and related
regulations and Treasury pronouncements (“Section 409A”) to avoid the imposition
of excise taxes thereunder. If any provision of the Plan or an Award Agreement
under the Plan would result in the imposition of an excise tax under Section
409A, that provision will be reformed to avoid imposition of the excise tax and
no action taken to comply with Section 409A shall be deemed to impair the rights
of any Participant under the Plan or an Award Agreement under the Plan.
20.Indemnification. The Company shall indemnify and hold harmless any member of
the Board or the Committee and other individuals, including Employees and
Directors, performing services on behalf of the Committee, against any
liability, cost or expense arising as a result of any claim asserted by any
person or entity under the laws of any state or of the United States with
respect to any action or failure to act of such individuals taken in connection
with this Plan, except claims or liabilities arising on account of the willful
misconduct or bad faith of such Board member, Committee member or individual.
21.Right to Employment or Service. The granting of any Award shall not impose
upon the Company any obligation to maintain any Participant as an Employee or a
Director and shall not diminish the power of the Company to terminate any
Participant’s employment or service at any time.





--------------------------------------------------------------------------------





22.Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Texas.
23.Effective Date of the Amended and Restated Plan. This Plan, as amended and
restated herein, shall be effective as of June 16, 2017, subject to approval of
the Plan at the 2017 annual meeting of the stockholders of the Company. If the
stockholders of the Company should fail to so approve this Plan on such date,
this Plan shall not be of any force or effect and the Original Plan shall
continue in force and effect.





